Citation Nr: 0030547	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  95-07 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
generalized ventricular dilation of the brain with cortical 
atrophy prior to February 23, 1998.

2.  Entitlement to an evaluation in excess of 30 percent for 
generalized ventricular dilation of the brain with cortical 
atrophy, from February 23, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1944 to January 
1948, and from January 1948 to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Department of Veterans Affairs (VA) 
regional office (RO) rating decision of May 1994.  In October 
1997, the Board issued a decision which denied the veteran's 
request to reopen a claim for service connection for a 
seizure disorder, and remanded the issue of entitlement to an 
increased rating for generalized ventricular dilation of the 
brain with cortical atrophy, then rated 10 percent.  Although 
the veteran appealed the final decision concerning the 
seizure disorder to the United States Court of Appeals for 
Veterans Claims (Court), that appeal did not include the 
increased rating issue, which had not been the subject of a 
final Board decision.  

In the course of the appellate development of this issue, by 
rating action dated in November 1999, the evaluation for 
generalized ventricular dilation of the brain with cortical 
atrophy was increased to 30 percent, effective in February 
1998.  However, the Court has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Moreover, although the effective date is a distinct issue 
from the disability rating, requiring a separate notice of 
disagreement, a timely notice of disagreement with the 
effective date of the 30 percent rating was received in May 
2000.  See Hibbard v. West, 13 Vet.App. 546 (2000).  Further, 
because the earlier effective date issue concerns the level 
of disability present throughout the appeal period, which the 
veteran has had an opportunity to address, as well as to 
present testimony at a hearing before the undersigned in 
September 1997, he will be not prejudiced by our deciding the 
case on the merits at this time.  Bernard v. Brown, 4 
Vet.App. 384 (1993).   Therefore, the Board considers the 
issues to be as set forth on the title page of this decision.  


FINDINGS OF FACT

1.  Prior to November 7, 1996, generalized ventricular 
dilation of the brain with cortical atrophy resulted in no 
more than mild social and industrial impairment.

2.  The veteran has not demonstrated any purely neurological 
symptoms due to generalized ventricular dilation of the brain 
with cortical atrophy.

3.  Generalized ventricular dilation of the brain with 
cortical atrophy is currently manifested by slight cortical 
atrophy and mild loss of recent memory.  

4.  Mild loss of recent memory, shown on the February 1998 
examination, may be considered to have been present at the 
time of the effective date of the revised regulations, 
November 7, 1996.  

5.  The veteran's service-connected brain disability has not 
caused marked interference with employment or frequent 
periods of hospitalization.


CONCLUSION OF LAW

1.  A rating in excess of 10 percent for generalized 
ventricular dilation of the brain with cortical atrophy was 
not warranted prior to November 7, 1996.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.400, 4.1, 
4.2, 4.10, Part 4, Codes 8046-9305 (1996).  

2.  A 30 percent rating for generalized ventricular dilation 
of the brain with cortical atrophy is warranted for the 
period from November 7, 1996, to February 23, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.400, 
4.1, 4.2, 4.10, Part 4, Code 9305 (1999).  
3.  A rating in excess of 30 percent for generalized 
ventricular dilation of the brain with cortical atrophy is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, Part 4, Code 9305 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that findings on a 
pneumoencephalogram (PEG) during a hospitalization in 1951 
included slight but definite ventricular dilatation, and 
definite cortical atrophy.  In January 1974, the Board denied 
service connection for a headache disorder, a seizure 
disorder, and a psychiatric disorder, and granted service 
connection for generalized ventricular dilatation of the 
brain with cortical atrophy.  

On VA psychiatric and neurological examinations in February 
1974, none of the veteran's symptoms were ascribed to 
generalized ventricular dilation of the brain with cortical 
atrophy.  The veteran's memory was noted to be "fairly 
good."  In April 1974, the veteran was hospitalized in a VA 
facility for observation and evaluation, primarily of his 
seizure disorder.  It was also noted that a PEG had been 
abnormal, showing ventricular dilatation, probably 
congenital, but there was no indication to repeat the test.  
Based on this evidence, in October 1974, the RO granted a 10 
percent rating for generalized ventricular dilation of the 
brain with cortical atrophy, effective from September 1971.  

In February 1994, the veteran filed a claim which included 
the issue of an increased rating for generalized ventricular 
dilation of the brain with cortical atrophy.  His claim was 
accompanied by a February 1994 letter from M. Brand, M.D., 
who wrote that he was treating the veteran for a convulsive 
disorder, and, as pertinent to this appeal, that a 
computerized tomography (CT) scan in June 1991 had been 
normal.  

The veteran appeared at a hearing in Washington, D.C., before 
the undersigned in September 1997; his testimony primarily 
concerned his request to reopen a claim for a seizure 
disorder which was also on appeal at that time.  Regarding 
the generalized ventricular dilation of the brain with 
cortical atrophy, he testified that he was "all right" and 
"coping."  He did not feel that this disorder was 
worsening.  However, later, he stated that he felt it was 
manifested by his becoming more and more emotional.  

On VA neurological examination in February 1998, the veteran 
complained of headaches and memory loss since 1951.  He also 
reported a seizure disorder, for which he took Dilantin.  He 
had multiple medical conditions, including a history of 
coronary artery disease, status post quadruple artery bypass 
surgery, a history of macular degeneration and cataract 
surgery in the right eye, and status post bilateral knee 
replacement surgery.  He was a retired letter carrier.  On 
examination, there was no tenderness to palpation of the 
temporal arteries or scalp.  Mental status examination 
disclosed slightly decreased recent memory.  Remote and past 
memory were fair to good.  Calculations, abstract ability, 
intelligence, and judgment were fair to good.  Magnetic 
resonance imaging (MRI) of the brain disclosed mild cortical 
atrophy.  The diagnoses were generalized tonic clonic seizure 
disorder, etiology undetermined, and post traumatic headache 
disorder.  The veteran was noted to be unemployable.  In 
September 1999, the examiner provided an addendum to the 
report, noting that the veteran had memory loss, which was a 
symptom of generalized ventricular dilation of the brain with 
cortical atrophy, and which was most likely due to head 
trauma in 1949.  Based on this evidence, the RO granted a 30 
percent rating for generalized ventricular dilation of the 
brain with cortical atrophy, effective in February 1998, when 
the examination was completed.  

Analysis

The relevant facts have been properly developed, and, 
accordingly, the statutory obligation of VA to assist in the 
development of the appellant's claim is satisfied.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1991). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The disability is considered in the context of the entire 
recorded history of the disability, from the viewpoint of the 
veteran's working or seeking work, and in light of the 
effects of the disability upon ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  The present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

There is no diagnostic code that specifically addresses 
generalized ventricular dilation of the brain with cortical 
atrophy.  When an unlisted condition is encountered it will 
be permissible to rate under a closely related diagnostic 
code.  38 C.F.R. § 4.20.  The veteran's disability was 
previously rated by analogy to diagnostic code 8046, which 
pertains to cerebral arteriosclerosis.  Under that code, 
purely subjective complaints such as headache, dizziness, 
tinnitus, insomnia and irritability, recognized as 
symptomatic of a properly diagnosed cerebral 
arteriosclerosis, are to be rated 10 percent, and no more, 
under Code 9305.  This 10 percent rating will not be combined 
with any other rating for a disability due to cerebral or 
generalized arteriosclerosis.  Ratings in excess of 10 
percent for cerebral arteriosclerosis under Code 9305 may not 
be assigned in the absence of a diagnosis of multi-infarct 
dementia with cerebral arteriosclerosis.  38 C.F.R. Part 4, 
Code 8046.  Purely neurological disabilities, such as 
hemiplegia, cranial nerve paralysis, etc., due to cerebral 
arteriosclerosis will be rated under the diagnostic codes 
dealing with such specific disabilities.  Id.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Prior to 
February 1998, the veteran's disability was rated under 
diagnostic code 8046, which refers to diagnostic code 9305 as 
the code applicable for "subjective" complaints.  Under 
diagnostic code 8046, 10 percent is the maximum rating that 
may be assigned in the absence of neurological manifestations 
such as hemiplegia or cranial nerve paralysis.  The veteran 
does not have such neurological symptoms attributed to 
generalized ventricular dilation of the brain with cortical 
atrophy.  It must be stressed that service connection has 
been denied for a seizure disorder, a headache disability, 
and a psychiatric disability, or "nervous condition."  
Hence, symptoms associated with such disabilities may not be 
considered in rating the service-connected disability.  
Accordingly, an increased rating may not be granted under 
Code 8046.

Beginning in February 1998, the veteran's generalized 
ventricular dilation of the brain with cortical atrophy was 
rated analogously to diagnostic code 9305, which pertains to 
vascular dementia, an organic mental disorder.  See 38 C.F.R. 
§ 4.132 (1996); 38 C.F.R. § 4.130 (1999).  During the course 
of the appeal period, the portion of the rating schedule 
pertaining to mental disorders was revised, effective 
November 7, 1996.  Where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies (unless 
otherwise provided).  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  VA has also issued a General Counsel opinion, which 
held that VA must first determine whether the revised version 
is more favorable to the veteran, which may require the Board 
to apply both the old and new versions of the regulation.  
VAOPGCPREC 3-2000 (2000).  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  Id.  Thus, while the 
Board must apply both the former and the revised versions of 
the regulation for the period prior and subsequent to the 
regulatory change, an effective date based on the revised 
criteria may be no earlier than the date of the change.  Id.; 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board must apply the previous version of diagnostic code 
9305 for the period prior to November 7, 1996, while for the 
period from that date, the Board must apply whichever version 
is more favorable to the veteran.  

Under the earlier criteria, impairment of intellectual 
functions, orientation, memory and judgment and lability and 
shallowness of affect of such extent, severity, depth, and 
persistence as to produce total social and industrial 
inadaptability warranted a 100 percent evaluation.  Symptom 
combinations productive of severe social and industrial 
impairment merited a 70 percent rating.  For symptom 
combinations resulting in considerable social and industrial 
impairment, a 50 percent rating was warranted.  A 30 percent 
evaluation was warranted where there was definite social and 
industrial impairment due to the symptom combinations, while 
symptoms resulting in mild impairment of social and 
industrial adaptability warranted a 10 percent rating.  
38 C.F.R. Part 4, Code 9305 (1996).  

The evidence of record does not reflect that an evaluation in 
excess of 10 percent is warranted, based on the "old" 
criteria.  In this regard, the veteran has not been shown to 
have impairment of intellectual functions, orientation, 
judgment, or lability or shallowness of affect.  On the VA 
examination in February 1998, his impairment of memory was 
"slight" and affected only his recent memory, while his 
remote and past memory were fair to good.  While he testified 
at his hearing that he was becoming more and more emotional, 
which he felt was due to his service-connected disability, 
such symptomatology has not been attributed by competent 
medical personnel to his generalized ventricular dilation of 
the brain with cortical atrophy.  Service connection for a 
psychiatric disorder, claimed as a "nervous condition," was 
previously denied by the Board.  Moreover, the veteran, as a 
layperson, is not competent to offer an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The memory loss which has been associated with his 
generalized ventricular dilation of the brain with cortical 
atrophy has been characterized as "slight."  The veteran, 
who is a retired letter carrier, has not contended that the 
slight memory loss interfered with his employment.  While he 
was noted to be unemployable on the February 1998 
examination, as discussed below, this was not attributed to 
his service-connected disability.  

Consequently, the weight of the evidence is against an 
evaluation in excess of 10 percent, under the old criteria, 
and the evidence does not present a question of which of two 
evaluations to apply, under those criteria.  See Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990); 38 C.F.R. § 4.7.   

Under the revised criteria, for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or with symptoms 
controlled by continuous medication, a 10 percent rating is 
warranted.  For occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is warranted.  38 C.F.R. Part 4, Code 9305 
(1999).  

A 50 percent rating contemplates occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

As can be seen, the revised criteria permit a more flexible 
consideration of the symptomatology, based on the individual 
symptoms experienced by the veteran.  In this case, due to 
the mild memory loss (which is among the criteria for a 30 
percent rating) shown on February 1998 examination, the RO 
was able to grant a 30 percent evaluation.  Consequently, the 
new criteria are more favorable to the veteran.  However, the 
next higher evaluation contemplates impairment of short- and 
long-term memory, and/or other symptoms, set forth above.  
38 C.F.R. Part 4, Code 9305.  The veteran has demonstrated 
only slight impairment of short-term memory, while his long-
term memory remains fair to good.  He has not exhibited any 
symptoms, other than mild memory loss, applicable to a 30 
percent rating, and none of the criteria indicative of a 50 
percent rating have been shown.  Thus, a question as to which 
of two evaluations to apply is not presented, and the 
disability picture does not more nearly approximate the 
criteria required for the next higher rating.  38 C.F.R. 
§ 4.7.  Moreover, because the evidence is not evenly 
balanced, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(a).  

It is also contended that the effective date of the 30 
percent rating should be the date of claim.  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred if the claim is received within 1 
year from such date otherwise, the date of receipt of claim.  
38 C.F.R. § 3.400(o).  The veteran's claim for an increased 
evaluation was received in February 1994, and the RO 
determined, in essence, that the date that the increase 
became factually ascertainable was the date of the 
examination in February 1998, which showed memory loss.  

In determining whether an increase was factually 
ascertainable prior to that date, the Board notes that the 
evidence does not reflect formal testing of memory showing 
the status of the veteran's memory between the date of the 
claim and the date of the examination in 1998.  It is 
contended that if the examination had been conducted at an 
earlier date, the impairment would have been shown at that 
time.  The Board cannot speculate as to a level of impairment 
that may, or may not, have been shown at any specific time, 
had an examination been conducted.  

However, the Board must assess the credibility and weight 
given to evidence.  See Klekar v. West, 12 Vet. App. 503, 507 
(1999).  The only positive findings attributed to the 
generalized ventricular dilation of the brain with cortical 
atrophy on the February 1998 examination were slightly 
decreased recent memory, and mild cortical atrophy shown on 
MRI.  Although Dr. Brand wrote that a CT scan in June 1991 
had been normal, it can be assumed that the cortical atrophy 
was present at that time, because in 1951, a PEG had shown 
slight but definite ventricular dilatation and definite 
cortical atrophy.  Mention was also made of an abnormal PEG 
during an April 1974 hospitalization, as showing ventricular 
dilatation, probably congenital.  Thus, there is evidence 
showing the generalized ventricular dilation of the brain 
with cortical atrophy throughout the appeal period.  Since 
cortical atrophy was only slight in February 1998, it can be 
assumed that there was no recent increase in severity.  
Moreover, on the examination in February 1998, the veteran 
complained of memory loss since service, and memory loss was 
demonstrated on examination.  The veteran is competent to 
provide evidence of an "observable condition."  Falzone v. 
Brown, 8 Vet.App. 398 (1995).  The veteran's statements 
regarding his memory loss, when considered together with the 
clinical confirmation of memory loss on the February 1998 
examination, constitute competent evidence of memory loss 
throughout the appeal period.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  We also find the veteran's statements to be 
credible.  

As discussed above, mild memory loss alone was not a 
sufficient basis for an evaluation in excess of 10 percent 
under the criteria in effect prior to November 7, 1996.  
There is no evidence of any other criteria which would 
warrant an evaluation in excess of 10 percent, under the old 
criteria.  Accordingly, we find that the effective date for 
the grant of a 30 percent evaluation for generalized 
ventricular dilation of the brain with cortical atrophy 
should be November 7, 1996, the effective date of the revised 
regulations.  See Karnas, DeSousa, VAOPGCPREC 3-2000, supra.  

The examiner in February 1998 also noted that the veteran was 
unemployable.  It is contended that this is evidence that the 
veteran is entitled to an increased rating, on an 
extraschedular basis.  Where the schedular evaluations are 
found to be inadequate, the case may be referred to the 
Director, Compensation and Pension Service, by the RO, for 
consideration an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b) (1999).  In this case, the RO has expressly 
declined such referral.   

The governing criterion for referral for an extra-schedular 
rating is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

There are no unusual or exceptional circumstances in this 
case.  Frequent periods of hospitalization are neither shown 
nor alleged.  However, the diagnoses noted on the February 
1998 examination, which concluded that the veteran was 
unemployable, were generalized tonic clonic seizure disorder, 
and post traumatic headache disorder; generalized ventricular 
dilation of the brain with cortical atrophy was not included 
as a diagnosis.  Hence, the examination report does not 
suggest that unemployability is due his service-connected 
disability.  In a later addendum, the examiner noted that 
memory loss should be included as a diagnosis, but on the 
examination, this memory loss had been characterized as 
"slight."  Moreover, the veteran, who is a retired letter 
carrier, has not contended that the slight memory loss 
interfered with his employment, or caused him to be 
unemployable.  

Further, the previous criteria were specifically based on 
occupational, as well as social, impairment.  The veteran's 
mild memory loss is not shown to result in more than mild 
industrial impairment; consequently, the application of the 
regular schedular standards at that time has not been shown 
to be impractical.  Accordingly, the veteran has not 
presented evidence of extraordinary circumstances that 
warrant referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.


                                                           
ORDER

An earlier effective date of November 7, 1996 for a 30 
percent rating for generalized ventricular dilation of the 
brain with cortical atrophy is granted. 

A rating in excess of 30 percent for generalized ventricular 
dilation of the brain is denied.  



		
	George R. Senyk
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 6 -


